Citation Nr: 0937485	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-08 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for myofascial strain with 
x-ray evidence of degenerative changes L5-S1, to include the 
sacroiliac joint pain, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1979.  

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in November 2008.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is no limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, nor is there a 
showing of additional functional limitation comparable 
thereto.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Codes 5235-43 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in October 2004.  

In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
medical records.  The evidence of record also contains 
reports of VA examinations performed in November 2004 and 
February 2009.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

Criteria & Analysis

The Board notes that the RO granted service connection for 
myofascial strain with x-ray evidence of degenerative changes 
L5-S1 in December 1993 and assigned a 10 percent disability 
rating effective May 28, 1993 under Diagnostic Code 5010.  A 
September 2002 rating decision assigned a 20 percent 
disability rating effective March 26, 2002 under Diagnostic 
Code 5010-5293.  In September 2004, the Veteran requested an 
increased rating.  He contends that his service-connected 
disability should be rated more than 20 percent disabling as 
the symptoms and manifestations of the disability from which 
he suffers have increased in severity.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis of the lumbar spine or 
segmental instability; 5240 Ankylosing spondylitis; 5241 
Spinal fusion; 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003); 5243 Intervertebral disc 
syndrome.

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral 
disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent disability 
rating for disability with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation is 
in order.  Finally, a maximum schedular rating of 60 percent 
is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

The Veteran underwent a VA examination in November 2004.  He 
reported severe pain when walking and even when sitting in 
the car for a prolonged period.  He stated that he used a 
heel lift in his left shoe to equalize leg lengths to ease 
pain.  He denied locking of back but noted stiffness in the 
back over the previous year.  He stated that pain was at 8 
out of 10 and escalated to 9 or 10 out of 10 when not using 
shoe lifts.  He reported that prolonged walking or lifting 
could exacerbate back pain.  He stated that there was an 
estimated 20 to 30 percent loss of range in motion during 
these episodes.  He reported that these episodes lasted 30 to 
60 minutes.  He stated that he was no longer able to do any 
daily activities related to bending.  He reported an 
estimated 3 days lost at work over the previous year due to 
his back.  He stated that he was unable to carry products up 
stairs.  He denied any jobs lost due to his back.  

Upon physical examination, the lower lumbar paraspinous 
muscle areas bilaterally were mildly tender to palpation.  
The Veteran was able to flex to 45 degrees with an onset of 
pain at 3 out of 10.  He continued to 85 degrees, stopping 
with pain at 8 out of 10.  Backward extension was to 22 
degrees with pain at 6 out of 10.  Lateral flexion was to 25 
degrees on the right and 30 degrees on the left, with pain at 
2 out of 10 at maximum flexion.  Rotation was to 30 degrees 
bilaterally with pain at 4 out of 10 at maximum rotation.  
The effect of repetitive bending at waist included forward 
flexion to 60 degrees, with pain at 10 out of 10 at maximum 
flexion; backward extension to 15 degrees with pain at 7 out 
of 10 at maximum extension; lateral flexion to 20 degrees on 
the right and 25 degrees on the left, with pain at 5 out of 
10 at maximum flexion; and rotation to 30 degrees bilaterally 
with pain at 4 out of 10 at maximum rotation.  The examiner 
diagnosed myofascial pain in the lower back with radiographic 
evidence of degenerative changes at L5-S1 with limitations to 
range of motion and current pain levels as described above.  
The examiner noted that there was insufficient clinical 
evidence to support any acute or chronic disorder or 
residuals thereof related to the sacroiliac joints, and that 
the current back symptoms were consistent with the service-
connected myofascial back strain and degenerative changes 
noted on prior VA examination x-ray findings.  

The Veteran underwent another VA examination in February 
2009.  He reported that back pain "comes when it wants to 
come."  He stated that pain was especially noticeable after 
walking 50 to 100 feet or after lifting greater than 25 
pounds.  He reported the location of the pain in the right 
lower back.  He denied any hospitalizations for the back 
since back surgery in approximately 2000.  He stated that 
back pain was alleviated by sitting down.  He reported that 
he was unemployed due to back and knee problems, with his 
last employment in October 2008.  He stated that he missed a 
cumulative total of 10 days of work during the past year due 
to his back.  He reported that the effect of his back on his 
work was that it slowed him down.  He stated that he needed 
assistance for grocery shopping to assist in loading and 
unloading groceries.  He reported that he could not wash 
dishes for longer than 5 to 10 minutes.  He stated that he 
had to sit down and rest for 10 minutes, and then was able to 
resume.  He reported that he spent most of his day sitting, 
except getting up for activities such as preparing meals.  He 
stated that he avoided picking up his grandchildren due to 
fear of dropping them.  

Upon physical examination, flexion had pain at 90 degrees, 
with maximum at 100.  After repetitive exercise, pain had 
onset at 60 degrees, with a maximum to 105 degrees.  
Extension was to 15 degrees both before and after repetitive 
exercise.  Right lateral flexion pain had onset at 10 
degrees, with a maximum to 15 degrees; after repetitive 
exercise to 10 degrees.  Left lateral flexion was to 25 
degrees, after repetitive exercise to 20 degrees.  Right 
rotation was to 20 degrees, after repetitive exercise to 30 
degrees.  Left rotation was to 30 degrees, after repetitive 
exercise to 35 degrees.  Prior to doing repetitive exercise, 
the Veteran requested to be allowed to sit down to rest his 
back.  He sat down for approximately one minute, then 
completed 10 toe touches.  No neurologic abnormalities were 
found.  Other than as noted above, there was no painful 
motion, spasms, weakness, and/or tenderness.  There were no 
incapacitating episodes as defined for VA disability 
evaluation purposes in the previous 12 months.  The examiner 
diagnosed grade 1 spondylolisthesis at L5-S1, severe 
discogenic degenerative changes at L5-S1, and insufficient 
clinical evidence for a diagnosis related to sacro iliac 
joint disease.  

The Board is also unable to find that a disability rating in 
excess of 20 percent is warranted.  On examination in 
February 2009, forward flexion was to 90 degrees and there 
was no evidence that the Veteran was suffering from favorable 
ankylosis of the entire thoracolumbar spine necessary to meet 
the regulatory criteria in excess of 20 percent.  In reaching 
this conclusion, the Board acknowledges the Veteran's 
consistent complaints of pain and recognizes the reported 
daily limitations that he suffers due to his low back 
disability.  However, such pain is found to be accounted for 
by the presently assigned 20 percent evaluation.  Indeed, the 
competent evidence fails to objectively demonstrate that such 
pain has resulted in additional functional limitation such as 
to enable a finding that the Veteran's disability picture 
most nearly approximates the next-higher 40 percent 
evaluation.  

The Board has also considered whether an increased rating is 
warranted on the basis of incapacitating episodes.  However, 
there is also no persuasive evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months to warrant a rating in 
excess of 20 percent under the intervertebral disc syndrome 
rating criteria.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The examiner who conducted the February 2009 examination 
stated that, except as noted the history and examination 
above (and reported in this decision), there was no change in 
active or passive range of motion during repeat testing 
against resistance and no additional losses in range of 
motion were recommended for lumbosacral spine due to painful 
motion, impaired endurance, fatigue, flare-ups, or 
incoordination.  The Board finds that the present disability 
rating takes into consideration the Veteran's complaints of 
pain, thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 
4.59 do not provide a basis for a higher rating.  See DeLuca, 
8 Vet. App. at 204-07.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service- 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Although the Veteran reported at the 
February 2009 VA examination that he was unemployed due to 
back and knee problems, he stated that he missed a cumulative 
total of 10 days of work during the past year due solely to 
his back.  Under these circumstances, the Board finds that 
the Veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Thus, the preponderance of the evidence is against the claim 
for an increased evaluation for myofascial strain with x-ray 
evidence of degenerative changes L5-S1, to include the 
sacroiliac joint pain.  As a result, the Board finds that the 
benefit-of-the-doubt doctrine is not applicable, and the 
Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.3, 4.7.




ORDER

A rating in excess of 20 percent for myofascial strain with 
x-ray evidence of degenerative changes L5-S1, to include the 
sacroiliac joint pain, is not warranted.  

The appeal is denied.  



____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


